
	
		I
		111th CONGRESS
		2d Session
		H. R. 5737
		IN THE HOUSE OF REPRESENTATIVES
		
			July 14, 2010
			Ms. Moore of
			 Wisconsin introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to extend the age
		  of eligibility of dependent children for receipt of transferred educational
		  assistance under the Post-9/11 Educational Assistance Program of the Department
		  of Veterans Affairs.
	
	
		1.Short titleThis Act may be cited as the
			 Post-9/11 G.I. Bill Dependent Coverage Improvement
			 Act.
		2.Transfer of unused
			 educational assistance under Post-9/11 Educational Assistance Program of the
			 Department of Veterans Affairs to dependent children under the age of
			 26Section 3319 of title 38,
			 United States Code, is amended by adding at the end the following new
			 subsection:
			
				(l)Definition of
				childThe definition of the
				term child in paragraph (4) of section 101 of title 38, United
				States Code, shall be applied to this section by substituting
				twenty-six for twenty-three in subparagraph
				(A)(iii) of that paragraph.
				.
		
